EXHIBIT 10.72 SETTLEMENT AGREEMENT WITH MUTUAL RELEASES This SETTLEMENT AND MUTUAL GENERAL RELEASE AGREEMENT (“Agreement”) is entered into by and between Primal Solutions, Inc., a Delaware corporation (hereafter referred to as “PRIMAL SOLUTIONS”), and CA-Tower 17 Limited Partnership, a Delaware limited partnership (hereafter referred to as “TOWER 17”), concerning that certain promissory note in the original principal amount of $200,000 dated June 15, 2001 made by PRIMAL SOLUTIONS in favor of Spieker Properties, L.P., a California limited partnership and the predecessor in interest to TOWER 17, and all other agreements, arrangements, and obligations between PRIMAL SOLUTIONS, TOWER 17 AND TOWER 17’s predecessor in interest.PRIMAL SOLUTIONS AND TOWER 17 are sometimes referred to herein collectively as “the Parties” and are each a “Party”. RECITALS This agreement is made by the Parties with reference to the following facts: A.
